Citation Nr: 0016351	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than February 28, 
1996, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from April 1963 to 
March 1967.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.
The Board in June 1998 remanded the case to the RO for 
further development.  

The intertwined issue of entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.29 is discussed further 
in the remand portion of this decision.


FINDINGS OF FACT

1.  Service connection for PTSD is established from October 
3, 1990, the date of receipt of claim.

2.  The veteran's PTSD symptoms from October 3, 1990, to June 
18, 1991, rendered him demonstrably unable to obtain or 
retain employment.  

3.  The veteran was able to maintain employment from June 18, 
1991 to March 18, 1993, at Hacienda de Salud, initially as a 
trainee counselor/social worker and later as a social 
services director, although his PTSD symptoms produced 
considerable impairment.

4.  From March 18, 1993, to February 27, 1996, the veteran 
was demonstrably unable to obtain or retain gainful 
employment as a result of manifested PTSD symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD from 
October 3, 1990, to June 18, 1991, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.343(a), 
4.7, 4.130, 4.132, Diagnostic Code 9411, in effect prior to 
November 7, 1996.

2.  The criteria for a rating in excess of 50 percent for 
PTSD from June 18, 1991, to March 18, 1993, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, 4.132, Diagnostic Code 9411, in effect prior 
to November 7, 1996.

3.  The criteria for a 100 percent rating for PTSD from March 
18, 1993, to February 27, 1996, have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.343(a), 4.7, 4.130, 
4.132, Diagnostic Code 9411, in effect prior to November 7, 
1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's initial VA benefit application for PTSD was 
received at the RO on October 3, 1990 and therein he reported 
that he last worked in March 1990 and had completed four 
years of college.  The RO contacted the named treatment 
providers for PTSD and, in October 1990, issued several 
development letters simultaneously that asked the veteran for 
information to support the PTSD claim, including medical 
evidence. 

The medical records received from the Family Psychiatric 
Center showed in September 1990 "Tentative diagnosis (DSM-
III)" major depression, anxiety panic disorder and PTSD, 
delayed onset.  On Axis V of the multiaxial diagnosis the 
reported score of 38 corresponded to major impairment in 
family relations, work and mood.  Earlier psychiatric 
hospitalizations in June and July 1990 mentioned PTSD and 
major depression secondary to PTSD.

The RO in January 1991 issued a rating decision that denied 
service connection for PTSD.  The RO in February 1991 
notified the veteran the determination.  

Additional records were received from the veteran's primary 
therapist who showed through early 1991 he was described as 
having major impairment in occupational, family and social 
functioning.  An examination in 1991 wherein this was 
assessed showed Axis I diagnoses of PTSD and recurrent major 
depression, severe.  The Axis V score was 40.  In another 
statement the therapist opined that PTSD markedly impaired 
the veteran's functioning due to the acute and continuing 
nature of the symptoms and he was unable to be gainfully 
employed.  

When VA examined him in late 1993, it was reported that he 
had worked eight months in the previous three years and had 
been unemployed since March 1993.  The multiaxial diagnosis 
showed on Axis I, PTSD, history of major depression and 
alcohol dependence.  On Axis V (Global Assessment of 
Functioning (GAF)) was reported as 55.

After review of the record to this point, the RO in January 
1994 granted service connection for PTSD and assigned a 30 
percent rating from October 3, 1990.  The veteran was issued 
written notice in February 1994 and in May 1994 he filed a 
notice of disagreement.  He asserted that he was unable to 
work because of his symptoms and he requested 100 percent 
disability.  He also reported another hospitalization.

VA outpatient records were received that showed several 
social worker reports in 1993.  VA hospitalized him nearly 
two weeks in January 1995 PTSD and major depression.  The GAF 
was 41.  There was a VA psychiatric hospitalization for PTSD 
that began on February 28, 1996, and he was seen as an 
outpatient in 1995 and 1996 by VA and privately.  VA 
examination in March 1996 found PTSD and alcohol dependence 
in early partial remission.  The GAF was 60. 

Other medical records received at this time showed a December 
1993 examination that described in detail the veteran's PTSD 
presentation.  A psychologist reported in 1994 that the 
veteran had, in part, severe ongoing PTSD.  The veteran 
recalled at a RO hearing in early 1996 that he last worked in 
1993 for almost a year as a social worker but was fired for 
incompetence.  

A RO hearing officer in June 1996, after review of the 
documentary evidence and hearing testimony, granted a 50 
percent rating for PTSD from October 1990.  The veteran was 
issued notice of the determination in July 1996. 

Thereafter, in support of a higher rating for PTSD, there was 
a statement received from the veteran's treating physician 
since early December 1995.  The veteran was described as 
currently unemployable, socially isolated and falling within 
the most severe range of those afflicted.  The examiner 
opined that he was totally disabled due to PTSD.  VA 
examination in December 1996 found PTSD, alcohol and 
anxiolytic dependence and a current GAF of 40.  It was noted 
he last worked about four years ago as a social worker and 
before that as a foreman for 19 years.

The RO in January 1997 reviewed this evidence and issued a 
rating decision that granted a 100 percent rating for PTSD 
from September 3, 1996.  The veteran disagreed with the 
effective date for the 100 percent rating after receiving the 
notice dated in February 1997.  He argued for an effective 
date in October 1990. 

The RO development as a result of the Board remand produced a 
comprehensive record of VA treatment for PTSD beginning in 
early 1991.  When he was seen on June 18, it was reported he 
started work as a trainee social worker at Hacienda de Salud.  
Thereafter he was seen on a regular basis through mid 1993.  
On March 26, 1993, it was reported that he lost his job a 
week earlier.  A statement from his employer showed he was 
terminated from his position of Social Service Director on 
March 18, and had been on extended probation since August 
1992.  A VA clinician in April 1993 reported that the veteran 
was known to him from the PTSD program and that he suffered 
from severe symptoms of PTSD.  The veteran resumed contact 
with VA in 1994 and a clinician reported in December 1994 
that he continued to manifest severe PTSD symptoms and that 
his symptoms appeared to be worsening.  It was noted that 
previously he had been placed with the Hacienda de Salud as a 
"counselor of sorts" through vocational rehabilitation.  

The record showed PTSD was mentioned in records of treatment 
at the Tucson Psychiatric Institute in late 1993.  When 
examined privately in January 1995 he reportedly manifested 
PTSD symptoms that included social isolation, anxiety and 
depression.  VA records show he was seen on a regular basis 
in 1995.  A psychology service database in September 1995 
showed the multiaxial diagnosis included PTSD on Axis I and a 
score of 35 on Axis V. 

The veteran advised the RO in January 1999 that he had 
received SSA disability benefits from March 20, 1993.  The RO 
made four requests to SSA but the agency did not respond.  
The RO in November 1999 reviewed the documentary evidence and 
granted an effective date of February 28, 1996, for a 100 
percent rating for the veteran's PTSD.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996 and the old criteria are 
applicable to the veteran's appeal.  

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411; in effect prior to 
November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93), 59 Fed. 
Reg. 4752 (1994).  The Board is bound by such 
interpretations.  38 U.S.C.A. § 7104(c) (West 1991).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect prior to November 7, 1996. 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § Sec. 3.343(a).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".


Analysis

The Board observes that the veteran filed a notice of 
disagreement from the initial rating of 30 percent for his 
PTSD, which coincided with the grant of service connection.  
The appeal continued with the RO granting a 50 percent rating 
form the effective date of service connection and ultimately 
a 100 percent rating from February 1998.  The veteran in 
essence seeks a 100 percent rating for the entire period 
since the October 1990 effective date for service connection.  
Initially the Board will point out that there is no record of 
any informal claim to allow for an earlier effective ate for 
service connection prior to the date of receipt of the formal 
claim in October 1990.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
Fenderson instructs that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  
Thus the procedure rules regarding effective dates for 
reductions of a running award would not be applicable.  
38 C.F.R. §§ 3.105, 3.500.

The Board finds that an earlier effective date for a 100 
percent schedular evaluation is supported in the record on a 
facts found basis.  However, it is not warranted for the 
entire period.  The initial rating consideration requires 
that the Board not overlook the medical evidence showing two 
periods of psychiatric hospitalization in mid 1990, 
supplemented with additional evidence from VA and private 
sources in 1991.  The Board believes that viewed collectively 
this evidence shows the veteran was demonstrably unable to 
obtain or retain employment from October 1990 until he 
accepted employment with the Hacienda de Salud in June 1991.  
The veteran was clearly more than considerably impaired at 
the time as evidenced by the VA examination and the opinion 
of his private therapist regarding employability.  The 100 
percent schedular evaluation is viewed as the appropriate 
basis for the total disability rating.  The criteria then in 
effect, which include demonstrable inability to obtain or 
retain gainful employment, are each independent bases for the 
rating.  See, Carpenter v. Brown, 8 Vet. App. 240 (1995) and 
Johnson v. Brown, 7 Vet. App. 95 (1994).  Thus, on a facts 
found basis, the 100 percent schedular rating is warranted 
from October 3, 1990, to June 18, 1991.  The June 1991 date 
is the date the veteran was seen by VA and first advised VA 
of his recently obtained employment.  The exact date in June 
1991 he began to work is unknown, but from the record it 
appears to have been during the week prior to the June 18, 
outpatient visit.  The exact date is not problematic from the 
standpoint of the rating determination in this case.  See 
38 U.S.C.A. § 5112. 

As discussed in Faust v. West, 13 Vet. App. 342 (2000), 
prior to reducing a veteran's disability rating, the Board 
is required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of 
the rating level or the length of time that the rating has 
been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
These provisions require that VA rating reductions, as 
with all VA rating decisions, be based upon review of the 
entire history of the veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  This is so a 
claimant is protected against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of 
disability and of any changes in the condition. 

The record contains medical evidence of a change in the 
veteran's PTSD symptomatology, principally in the 
comprehensive VA outpatient record.  The Board, as had the 
RO, assigned ratings based on medical evidence which 
revealed that the veteran was incapable of employment.  
There is no nonmedical evidence pertinent to the 
determination.  The evidence of employment was submitted 
later, although it does not mention the amount of income 
earned annually or the hours he worked.  Whet is known 
from the record id that he began working again in mid June 
1991 and remanded employed until March 1993.  Further, 
that he eventually rose into a supervisory role at 
Hacienda de Salud.  Although he apparently was in a 
probation status for a time because of the quality of his 
work, he remained employed until early 1993.  The VA 
outpatient records describes problems he experienced in 
coping with work demands, but the Board believes that 
evidence indicated a substantial medical improvement in 
the veteran's PTSD symptomatology, that evidence did show 
improvement as measured by the medical criteria in the 
incremental ratings for PTSD.  His ability to work, 
apparently on a full time basis and achieve supervisory 
responsibility allows the Board to find an actual change 
in the disability occurred.   
The Board believes that the rating for the period of 
employment should not exceed the 50 percent level, which 
does contemplate or recognize considerable impairment.  
Although VA outpatient records document this period, the 
reports are comprehensive and are reasonable substitutes 
for a formal examination in assessing the level of 
impairment.  The Board must base decisions on a review of 
the entire record.  In this case, to allow the 100 percent 
rating to continue would require continued payment of 
benefits as though the veteran were unable to obtain or 
retain employment when the record showed that he held a 
responsible, demanding job and no doubt was compensated 
accordingly.  To continue the rating because of a lack of 
a formal examination would lead to an absurd result.  
Apparently, the veteran had held a supervisory position in 
previous employment and once again was able to function at 
that level.  Therefore, the Board believes there is ample 
evidence for a 50 percent rating, but no more, for the 
period of employment with Hacienda de Salud.  

The Board has considered the veteran's PTSD disability in 
relation to its history and from the point of view of the 
veteran working or seeking work.  38 C.F.R. §§ 4.1, 4.2, to 
comply with the general regulatory provisions regarding 
rating-reduction cases.  The Board reviewed medical evidence 
in deciding to reduce the veteran's rating as it was assigned 
based on medical evidence. 

In this rating-reduction circumstance, the Board is aware 
that greater protections apply under C.F.R. §§ 3.343 and 
3.344.  The veteran's disability was rated 100 percent for a 
relatively short period of time so the stringent requirements 
for cases other than an initial award do not apply.   See 
Olson v. Brown, 5 Vet. App. 430, 433-34 (1993) (citing 
Collier v. Derwinski, 2 Vet. App. 247, 249 (1992)); see also 
Tucker v. Derwinski, 2 Vet. App. 201, 203 [*351] (1992).  His 
circumstances do not meet the threshold requirement of § 
3.344(c) and the 100 percent rating is thus not protected by 
§ 3.344(a) or (b). 

The additional procedural protections for total disability 
ratings found in 38 C.F.R. § 3.343(a) provide: 

Total disability ratings, when warranted by the 
severity of the condition and not granted purely 
because of hospital, surgical, or home treatment, 
or individual unemployability will not be reduced, 
in the absence of clear error, without examination 
showing material improvement in physical or mental 
condition. Examination reports showing material 
improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be 
given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, 
i.e., while working or actively seeking work or 
whether the symptoms have been brought under 
control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if 
the latter, reduction from total disability ratings 
will not be considered pending reexamination after 
a period of employment (3 to 6 months). 

38 C.F.R. § 3.343(a) (emphasis added). 



The Board selects § 3.343(a) because the evidence is 
substantial in favor of a total disability rating based on 
the severity of his PTSD, although unemployability could 
conceivably apply.  In this case, the basis of the veteran's 
100 percent rating is based upon demonstrable inability to 
obtain or retain employment based upon the contemporaneous 
medical evidence.  The Board believes the requirement of 
"examinations showing material improvement" set forth in § 
3.343(a) is met by the comprehensive social work service 
reports that show very thorough interviews, approximating 
weekly visits from 1991 through mid 1993.  All the evidence 
of record for this period, mainly VA outpatient reports, 
supports material improvement based upon the veteran's 
seeking work, obtaining it and maintaining it for nearly two 
years.  The Board believes the VA reports are within the 
meaning of examination reports contemplated by the 
regulation.  See the version of 38 C.F.R. §§ 3.326, 3.327 
then in effect. 

Based on the entire record, the Board finds that the record 
contains a plausible basis for finding that the requirements 
of § 3.343(a) to impose a rating reduction on a facts found 
basis were met in this case.  When seen on June 18, 1991, he 
reported that he was accepted into vocational rehabilitation 
program and believed he would still be working when he was to 
enter a brief PTSD program in early 1992.  In July 12, he 
said he was looking for other jobs but could not afford to 
quit his current work situation.  Thus he is viewed as having 
improved while working or actively seeking work.  He 
participated in a private therapy program through April 1991 
and apparently sought work on his own initiative.  

In this case, the RO has proposed a February 1996 effective 
date for a schedular rating increase to 100 percent.  The 
Board has found the criteria met to implement the rating 
initially from October 1990 through June 1991.  The Board 
finds that the record allows for a resumption of the 100 
percent rating from the date the veteran was terminated from 
employment in March 1993.  This is based on the facts found, 
with a liberal application of the benefit of the doubt rule.  
The record shows he has been unable to obtain or retain 
employment since 1993 and the record of VA and private 
treatment substantiates a totally incapacitating PTSD much 
earlier than February 1996.  It is reasonable to find an 
effective date that coincides with his termination from 
employment in 1993 on the facts found basis. 


ORDER

An effective date earlier than February 28, 1996, for a 100 
percent rating for PTSD is granted to the extent indicated, 
subject to the regulations governing the payment of monetary 
awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1 (Manual M21-1), Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The intertwined issue of entitlement to a temporary total 
disability rating under 38 C.F.R. § 4,29 is reasonably raised 
from the record.  The Board observes that the VA outpatient 
report during 1991 and 1992 mention the veteran's 
participation in a PTSD program.  There are fragmentary VA 
clinical records that suggest, but do not confirm, VA 
hospitalization from February 10, 1992, to March 27, 1992.  
Therefore the Board must ask the RO to review this matter in 
the first instance to insure due process.  


In view of the foregoing, the Board finds that the case must 
be returned to the RO for further development to insure that 
the record is adequate for an informed determination.  The 
case is REMANDED for the following actions:

1.  The veteran and his representative 
should be advised that they may submit 
additional evidence and argument on the 
remanded claim.  Kutscherousky v. West, 
12 Vet. App. 369 (1999)

2.  The RO should confirm the veteran's 
patient status for the "intensive 
phase" of a PTSD program that he is 
reported to have successfully completed 
on March 27, 1992.   

3.  The RO should insure that the 
development requested is completed in 
accordance with the directive of this 
remand.  If not, corrective action should 
be taken to insure that the requested 
action is completed to the extent 
possible.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  The RO should then adjudicate the 
intertwined issue of entitlement to a 
temporary total disability rating under 
38 C.F.R. § 4.29.  

If the benefit sought is not granted to the veteran's 
satisfaction, a supplemental statement of the case that is 
comprehensive with respect to any issue on appeal should then 
be prepared and furnished to the appellant and his 
representative.  They should be afforded the applicable time 
to respond.  Thereafter, the case should be returned to the 
Board, if in order.  The purpose of this REMAND is to ensure 

compliance with the requirements of due process.  No action 
is required of the appellant unless he receives further 
notice.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

